           Case 1:20-cv-00080-JMC Document 18 Filed 05/21/20 Page 1 of 2




Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
Jeffrey S. Pope (Wyo. State Bar # 7-4859)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82003-1347
Telephone: 307.778.4200
Fax: 307.778.8175
bcave@hollandhart.com
jspope@hollandhart.com

Timothy Getzoff (pending pro hac vice)
Holland & Hart LLP
1800 Broadway, Suite 300
Boulder, COP 80302
Telephone: 303.473.2700
tgetzoff@hollandhart.com
ATTORNEYS FOR DEFENDANTS GERRY SPENCE’S TRIAL
LAWYERS RANCH AT THUNDERHEAD RANCH, GERALD
L. SPENCE, JOHN ZELBST, REX PARRIS, JOSEPH H. LOW
AND KENT SPENCE

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
                                           CASPER DIVISION
                                                  )
 THE TRIAL LAWYERS COLLEGE, a                     )
 nonprofit corporation,                           )
                                                  )
         Plaintiff.                               )
                                                  )
 vs.                                              )
                                                  )   Civil Action No. 1:20-CV-00080-ABJ
 GERRY SPENCE’S TRIAL LAWYERS
                                                  )
 RANCH AT THUNDERHEAD RANCH, a
                                                  )
 nonprofit corporation and GERALD L.
                                                  )
 SPENCE, JOHN ZELBST, REX PARRIS,
                                                  )
 JOSEPH H. LOW, KENT SPENCE and
                                                  )
 JOHN DOE, individual,
                                                  )
         Defendants.                              )



                         ENTRY OF APPEARANCE OF JEFFREY S. POPE

        Jeffrey S. Pope, with the law firm of Holland & Hart LLP, hereby enters his appearance as

counsel for Defendants Gerry Spence’s Trial Lawyers Ranch at Thunderhead Ranch, Gerald L.
              Case 1:20-cv-00080-JMC Document 18 Filed 05/21/20 Page 2 of 2




Spence, John Zelbst, Rex Parris, Joseph H. Low and Kent Spence for all purposes in the above-

entitled matter.

        DATED: May 21, 2020



                                           /s/ Jeffrey S. Pope
                                           Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                                           Jeffrey S. Pope (Wyo. State Bar # 7-4859)
                                           HOLLAND & HART LLP
                                           2515 Warren Avenue, Suite 450
                                           P.O. Box 1347
                                           Cheyenne, WY 82003-1347
                                           Telephone: 307.778.4200
                                           Fax: 307.778.8175
                                           bcave@hollandhart.com
                                           jspope@hollandhart.com

                                           Timothy Getzoff (pending pro hac vice)
                                           Holland & Hart LLP
                                           1800 Broadway, Suite 300
                                           Boulder, COP 80302
                                           Telephone: 303.473.2700
                                           tgetzoff@hollandhart.com
                                           ATTORNEYS FOR DEFENDANTS GERRY
                                           SPENCE’S TRIAL
                                           LAWYERS RANCH AT THUNDERHEAD
                                           RANCH, GERALD
                                           L. SPENCE, JOHN ZELBST, REX PARRIS,
                                           JOSEPH H. LOW
                                           AND KENT SPENCE

14683335_v1




                                              2
